IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,870-02


                            EX PARTE JESUS E. COSIO, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. CR-1844-07-C(2) IN THE 139TH DISTRICT COURT
                            FROM HIDALGO COUNTY


         Per curiam.

                                              ORDER

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

aggravated sexual assault and sentenced to imprisonment for fifteen and twenty-five years. He was

also convicted of two counts of indecency with a child and placed on community supervision for ten

years.

         The court of appeals reversed one of Applicant’s indecency with a child convictions and

remanded this case for the entry of a judgment of acquittal. In that proceeding, the court of appeals

also reversed the judgments with respect to the remaining convictions and remanded this case for
                                                                                                        2

further proceedings. Cosio v. State, 318 S.W.3d 917 (Tex. App.—Corpus Christi 2010). We

reversed the judgment of the court of appeals and remanded this case so that the court of appeals

could address Applicant’s remaining points of error. Cosio v. State, 353 S.W.3d 766 (Tex. Crim.

App. 2011). On remand, the court of appeals affirmed the judgments of conviction. Cosio v. State,

358 S.W.3d 762 (Tex. App.—Corpus Christi 2011).

        Because Applicant was placed on community supervision in his indecency with a child cases,

his convictions are not final for purposes of Article 11.07 of the Code Criminal Procedure. See Ex

parte Renier, 734 S.W.2d 349, 351 (Tex. Crim. App. 1987) (“Here because applicant was granted

probation, there is no final conviction [for purposes of Article 11.07 of the Code of Criminal

Procedure]”). We, therefore, decline to review Applicant’s grounds relating to these convictions.

        In his aggravated sexual assault cases, Applicant contends that his trial counsel rendered

ineffective assistance. Applicant has alleged facts that, if true, might entitle him to relief. Strickland

v. Washington, 466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App.

1999). In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334
S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.

The trial court shall order trial counsel to respond to Applicant’s claims in grounds three, eight, ten,

eleven, thirteen, and fourteen. The trial court may use any means set out in TEX . CODE CRIM . PROC.

art. 11.07, § 3(d).

        Applicant appears to be represented by counsel. If he is not and the trial court elects to hold

a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wishes to

be represented by counsel, the trial court shall appoint an attorney to represent him at the hearing.

TEX . CODE CRIM . PROC. art. 26.04.
                                                                                                      3

       The trial court shall make findings of fact and conclusions of law in response to Applicant’s

claims in grounds three, eight, ten, eleven, thirteen, and fourteen. The trial court shall determine

whether counsel’s conduct was deficient and Applicant was prejudiced. The trial court shall also

make any other findings of fact and conclusions of law that it deems relevant and appropriate to the

disposition of Applicant’s claims for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: August 24, 2016
Do not publish